Case: 19-10203      Document: 00515395574         Page: 1    Date Filed: 04/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-10203                          April 27, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

ROGER WAYNE LANGSTON, also known as Big Country,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CV-921


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Roger Wayne Langston, federal prisoner # 54048-177, moves this court
for a certificate of appealability (COA) to appeal the district court’s denial of
his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence.
Langston filed the motion to challenge his 480-month sentence for conspiracy
to possess with intent to distribute 50 grams or more of methamphetamine.
He asserts that his trial counsel rendered ineffective assistance by failing to
object to various sentencing enhancements. He further asserts that the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10203     Document: 00515395574     Page: 2   Date Filed: 04/27/2020


                                  No. 19-10203

court erred in not conducting an evidentiary hearing prior to denying his
§ 2255 motion.
      To obtain a COA, a movant must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a district court has
denied the constitutional claims on the merits, the movant “must demonstrate
that reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,
484 (2000). Langston has failed to make the requisite showing. See Slack, 529
U.S. at 484. Accordingly, his request for a COA is denied.
      With respect to Langston’s claim that the district court should have held
an evidentiary hearing, a COA is not required to appeal the denial of an
evidentiary hearing in a federal habeas proceeding. Norman v. Stephens, 817
F.3d 226, 234 (5th Cir. 2016). We therefore construe his motion for a COA with
respect to the district court’s failure to hold an evidentiary hearing as a direct
appeal of that issue. See id.
      We review a district court’s refusal to grant an evidentiary hearing on a
§ 2255 motion for abuse of discretion. United States v. Cavitt, 550 F.3d 430,
435 (5th Cir. 2008). To show abuse of discretion, Langston must come forward
with “independent indicia of the likely merit of [his] allegations.” Id. at 442
(internal quotation marks and citation omitted). Langston does not attempt to
explain why an evidentiary hearing was necessary in his case, what such a
hearing would have shown, or why the district court abused its discretion by
failing to conduct such a hearing. Accordingly, the district court’s denial of
Langston’s § 2255 motion without an evidentiary hearing is affirmed.
      COA DENIED; AFFIRMED.




                                        2